Case 1:19-cv-00924-JEJ Document1 Filed 05/30/19 Page 1 of 12

JS 44 (Rev. 06/17)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS
PATRICIA VOGL HOMELAND AT HOME; HOMELAND CENTER

 

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
torne

maligea Atkins?
Bunker & Ray
436 Walnut Street, WA01A
Philadelphia, PA

(b) County of Residence of First Listed Plaintiff _ Cumberland
(EXCEPT IN U.S. PLAINTIFF CASES)
NOTE:

(c) Attorneys (Firm Name, Address, and Telephone Number)

Keith E. Kendall, Esq., Scaringi & Scaringi, P.C., 20 North Hanover
Street, Suite 201, Carlisle, PA, 17013; 717-960-0075

Esq.

 

 

 

 

    

 

  

 

 
 

 

    

 

 

II. BASIS OF JURISDICTION (Place an °X” in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
Ot U.S. Government 43 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State a1 © 1 Incorporated or Principal Place o4 04
of Business In This State
G2. U.S. Government 0 4 Diversity Citizen of Another State O 2 ©O 2 Incorporated and Principal Place gos a5
Defendant (Indicate Citizenship of Parties in Item II]) of Business In Another State
Citizen or Subject of a 03 O 3. Foreign Nation go6 06
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions
Tae TORTS FORFETTURE PENALTY pANKROPTOY ae
© 110 Insurance PERSONAL INJURY PERSONAL INJURY © 625 Drug Related Seizure C422 Appeal 28 USC 158 © 375 False Claims Act
QO 120 Marine © 310 Airplane © 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal O 376 Qui Tam (31 USC
© 130 Miller Act O 315 Airplane Product Product Liability © 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability © 367 Health Care/ © 400 State Reapportionment
© 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical © 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 1 820 Copyrights © 430 Banks and Banking
© 151 Medicare Act © 330 Federal Employers’ Product Liability © 830 Patent O 450 Commerce
© 152 Recovery of Defaulted Liability 368 Asbestos Personal © 835 Patent - Abbreviated © 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application © 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability © 840 Trademark Corrupt Organizations
C1 153 Recovery of Overpayment Liability PERSONAL PROPERTY [____ L | _ SOCIAL SECURIT) © 480 Consumer Credit
of Veteran’s Benefits 0) 350 Motor Vehicle O 370 Other Fraud © 710 Fair Labor Standards O 861 HIA (1395ff) 0 490 Cable/Sat TV
© 160 Stockholders’ Suits © 355 Motor Vehicle © 371 Truth in Lending Act © 862 Black Lung (923) 7 850 Securities/Commodities/
© 190 Other Contract Product Liability © 380 Other Personal © 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations © 864 SSID Title XVI CG 890 Other Statutory Actions
0 196 Franchise Injury 385 Property Damage 0 740 Railway Labor Act CO 865 RSI (405(g)) © 891 Agricultural Acts
CG 362 Personal Injury - Product Liability © 751 Family and Medical © 893 Environmental Matters
Medical Malpractice Leave Act 0 895 Freedom of Information
[|S REAT PROPERTY) [oo CIVIL RIGHTS. ‘PRISONER PETITIONS _|0 790 Other Labor Litigation FEDERAL TAX SUITS Act
© 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: © 791 Employee Retirement © 870 Taxes (U.S. Plaintiff © 896 Arbitration
© 220 Foreclosure C441 Voting © 463 Alien Detainee Income Security Act or Defendant) CG 899 Administrative Procedure
© 230 Rent Lease & Ejectment (K 442 Employment © 510 Motions to Vacate © 871 IRS—Third Party Act/Review or Appeal of
© 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations O 530 General © 950 Constitutionality of
© 290 All Other Real Property C1 445 Amer. w/Disabilities - | 535 Death Penalty IMMIGRATION State Statutes
Employment Other: ©) 462 Naturalization Application
0 446 Amer. w/Disabilities -] 540 Mandamus & Other [| 465 Other Immigration
Other 550 Civil Rights Actions
© 448 Education G1 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

{1 Original 2 Removed from O 3 Remanded from O 4 Reinstatedor © 5 Transferred from © 6 Multidistrict 0 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

29 USC 623(a); 42 USC 12112(a); 42 USC 2000e-(3)(a); 29 USC 2901, et seq.

Brief description of cause:

Age, disability and retaliation discrimination; Violation of Family and Medical Leave Act

VI. CAUSE OF ACTION

 

 

 

 

 

 

 

VII. REQUESTED IN © CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes ONo
VIII. RELATED CASE(S) s ;

instructi
IF ANY ment” TODGE J ——~pockst NUMBER
al: }
DATE SIGNATURE OF ATTORNEY OF RECO a
05/30/2019 Keith E. Kendall, Esq.
FOR OFFICE USE ONLY 4 . e v
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
Case 1:19-cv-00924-JEJ Document1 Filed 05/30/19 Page 2 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

PATRICIA VOGL, : No.
Plaintiff :

Vv.

HOMELAND AT HOME;

HOMELAND CENTER, :
Defendant : JURY TRIAL REQUESTED

1. The Plaintiff is Patricia Vogl (“Plaintiff”), an adult individual currently
residing at 307 East Elmwood Avenue, Mechanicsburg, Cumberland County,
Pennsylvania, 17055.

2. Defendant Homeland at Home is a subsidiary of Defendant Homeland
Center, with both Defendants having a principal business address at 1901 North 5th

Street, Harrisburg, Dauphin County, Pennsylvania, 17102.

JURISDICTION

3. This Court has federal question jurisdiction pursuant to 28 U.S.C. §1331.
VENUE

~ Pursuant to 28 U.S.C. §1391(b)(1), the Middle District of Pennsylvania is

the proper venue for the filing and prosecution of this action, in that the Defendants

in this case have a principal place of business within the Middle District of

Pennsylvania.
Case 1:19-cv-00924-JEJ Document1 Filed 05/30/19 Page 3 of 12

EXHAUSTION OF ADMINISTRATIVE REMEDIES

5. The Plaintiff has exhausted her administrative remedies by timely filing a
Complaint with the United States Equal Employment Opportunity Commission
(EEOC), on July 19, 2018.

6. The Plaintiff recetved a Dismissal and Notice of Rights from the EEOC
on March 11, 2019. A true and correct copy of Plaintiff's Dismissal and Notice of
Rights is attached hereto at Exhibit A.

ALLEGATIONS COMMON TO ALL COUNTS

qi Paragraphs 1 through 6 ate incorporated herein, as though fully set
forth.

8. Plaintiff was hired by Defendant for a position as a Hospice Social
Worker, on October 1, 2012.

9. Plaintiffs last position with Defendant, as of October 4, 2017, was as
Defendant’s Assistant Director of Social Services, at a salary of $91,000.00 per year
plus funding of a retirement plan and other benefits, including health insurance
coverage.

10. The Chief Executive Officer of Homeland Center is Barry Rampet.

11. From April, 2017 until her termination from employment, Plaintiffs

direct supervisor at Defendant Homeland was Deborah Klinger.
Case 1:19-cv-00924-JEJ Document1 Filed 05/30/19 Page 4 of 12

12. Plaintiffs second level supervisor at Defendant Homeland Center was
Susan Minarik, R.N., the Executive Director of Defendant at Home.

13. In October, 2016, Plaintiff became aware, after her return from vacation,
that Ms. Minarik had directed Plaintiffs coworker, Jody Brandt, to recall a Black
caregiver from an assignment, because the client who requested that Defendant
provide caregiving service notified Defendant that she “does not want any Black
caregivers.”

14. Ms. Minarik instructed social worker Jody Brandt to recall the Black
caregiver - a Registered Nurse who was en route to the assignment — back from the
caregiving assignment; and send a White caregiver in her place.

15. Plaintiff was informed about the incident upon her return to work, and
during a Social Work Department meeting on October 18, 2016.

16. The Social Work Department proposed to address the incident with
Defendant’s Ethics Committee, chaired by Plaintiff, during a meeting of the Ethics
Committee on October 19, 2016.

17. The meeting of October 19, 2016 resulted in the issuance, by the Ethics
Committee, of six (6) recommendations to address the incident.

18. On October 20, 2016, Plaintiff presented the Ethics Committee’s
October 19 meeting minutes and recommendations to Defendant Homeland’s

Executive Director, Sue Minarik.
Case 1:19-cv-00924-JEJ Document1 Filed 05/30/19 Page 5 of 12

19. Upon reluctant consultation with legal counsel regarding the
discriminatory incident, at which Plaintiff was present, Defendant’s counsel affirmed
that assigning staff based on their race was indeed an illegal discriminatory practice.

20. Plaintiff, upon the advice of counsel, offered to draft a non-
discrimination clause to be included in Defendant’s admission consent form.

21. Plaintiff prepared a non-discrimination clause on or about October 21,
2016, and sent the draft to Susan Minarik for approval.

22. On Monday, October 24, 2016, a meeting between Defendant’s Ethics
Committee, CEO Ramper and Susan Minarik was convened, to address the
discriminatory matter and issue it raised about Defendant’s non-compliance with non-
discrimination laws.

23. Despite the representations and recommendations of Plaintiff and others
to oppose the illegal discrimination at issue and to include a non-discrimination clause
in Defendant’s admission consent form, the Defendant refused to do so, instead
denying that it had engaged in any discriminatory practice(s), in this or any other like
incident(s).

24. Defendant’s proposed resolution of the discrimination, from CEO
Ramper, was to twice direct Jody Brandt — Plaintiffs coworker — to go to the affected,

93-year old client’s home, to discuss her racist views.
Case 1:19-cv-00924-JEJ Document1 Filed 05/30/19 Page 6 of 12

25. On or about October 31, 2016, while Plaintiff was attending a
professional conference in Florida, coworker Jody Brandt was called into a meeting of
the Defendant’s Ethics Committee convened by CEO Rampet.

26. Ms. Brandt resigned her social worker employment with Defendant
shortly after the meeting of October 31, 2016, in protest of the Defendant’s
discriminatory policies.

27. Following Ms. Brandt’s resignation, Defendant and its agents, CEO
Ramper and Susan Minarik, increased their hostility towards and retaliation against
Plaintiff for opposing Defendant’s discriminatory practices in several ways including,
but not limited to the following:

a. Defendant and agents acting on its behalf routinely began to
question Plaintiffs professional judgment;

b. After the discriminatory incident, Defendant began calling
impromptu meetings that interfered with Plaintiffs regular work activities,
forcing Plaintiff to reschedule the activities and/or stay late to complete them;

C. Plaintiff was prohibited from hiring any new employees without
the advice and consent of Defendant and agents acting on its behalf;

d. Defendant terminated and ended Defendant’s Ethics Committee,
without notice to or input from Plaintiff; and

é. Defendant repeatedly chastised Plaintiff for making an issue of

the racial discrimination incident.
Case 1:19-cv-00924-JEJ Document1 Filed 05/30/19 Page 7 of 12

28. On June 24, 2017, Plaintiffs teenage son died in accidental drowning.

29. Pursuant to Defendant’s attendance policy, Plaintiff was entitled to 3
days’ bereavement leave.

30.  PlaintifPs son’s funeral was not held until July 1, 2017, for which
Plaintiff was required by Defendant to use 7 days of paid time off, in order to attend
her son’s funeral.

31. Defendant’s Executive Director Minarik directed Plaintiff to apply for
disability and submit a request for Family and Medical Leave Act (“FMLA”) leave.

32. On July 11, 2017, while continuing to suffer the emotional and mental
health effects of her child’s death, Plaintiff requested that she be permitted to return
to work on July 17, 2017; and that she be permitted to work half days at the office and
half days at home, due to her continuing fatigue and difficulty concentrating.

33. Plaintiffs request for this accommodation was denied, without
discussion, by Defendant.

34. Despite having accrued substantial paid time off (“PTO”), Plaintiff was
forced to take FMLA leave beginning July 11, 2017, with an anticipated end date of
August 11, 2017.

35. During July, 2017, Plaintiff needed to undergo oral surgery, and while in
severe pain from the surgery and despite continuing to suffer the emotional and
psychological effects from her son’s death, offered to work part-time, which offer the

Defendant denied.
Case 1:19-cv-00924-JEJ Document1 Filed 05/30/19 Page 8 of 12

36. As a result of this accommodation denial, and while still suffering the
emotional and mental health effects of her son’s death, Plaintiff was required to
submit another FMLA application for the period July 11, 2017 until October 6, 2017.

37. While Plaintiff was on FMLA leave, Defendants convened a meeting
with Plaintiffs staff, to formulate a plan to address her absence until Plaintiff would
be able to return to work.

38. Rachael Young was appointed as Intertm Director, and agreed to remain
in that position until January 1, 2018.

39. Grief syndrome was listed as a reason for Plaintiffs original FMLA leave
forms, and on all medical leave of absence requests, for which she regularly treated
with health care providers, including a grief counselor; and began taking medication
for her health conditions.

40. On September 15, 2017, Plaintiff notified Defendants that her health
care providers recommended that she resume her employment by first working part-
time, and then gradually resuming her full-time duties at work.

41. On October 4, 2017, Defendants denied Plaintiffs requests for
accommodation and medical leave without further discussion, and terminated
PlaintifPs employment and her health insurance coverage, effective October 6, 2017.

42. On October 18, 2017, Defendants hired Mary Peters, a younger, less

experienced, non-disabled person, to replace Plaintiff.
Case 1:19-cv-00924-JEJ Document1 Filed 05/30/19 Page 9 of 12

43. Defendants have a pattern and/or practice of terminating older
employees in favor of hiring younger employees; who have no health-related issues
and/or have no entitlement to FMLA leave; and who do not fall under Defendant’s
pension plan.

44. Defendants have a pattern and/or practice of terminating or otherwise
punishing employees who oppose practices made unlawful by state and/or federal

non-discrimination laws.

COUNT I: Violation of Age Discrimination in Employment Act
29 U.S.C. § 623(a)

45. Paragraphs 1 through 44 hereinbefore are incorporated herein, as if fully
set forth.

46. Based upon the foregoing allegations, Defendants have discriminated
against Plaintiff because of her age, by replacing her with a younger, less experienced
and/or less qualified person.

WHEREFORE, Plaintiff requests a jury trial as to this Count; and an award
thereafter of any relief to which she may be or become entitled, under the Age
Discrimination in Employment Act including, but not limited to reinstatement; actual
damages (lost wages and benefits); compensatory damages, liquidated damages,
attorney fees and the expenses of this civil action; and such other relief as the Court

may deem justified.
Case 1:19-cv-00924-JEJ Document1 Filed 05/30/19 Page 10 of 12

COUNT II — Violation of Americans with Disabilities Act

47. Paragraphs 1 through 46 hereinbefore are incorporated herein, as if fully
set forth.

48. Based upon the foregoing, Plaintiff is a qualified individual with a
disability who, as such, was entitled to an accommodation from Defendant, for her
disabilities.

49. The Defendant refused to grant Plaintiffs requests for accommodate o
her disabilities; and failed to engage in any meaningful dialogue to address Plaintiffs
accommodation requests.

50. Based upon the foregoing allegations, Defendants have discriminated
against Plaintiff because of her disabilities, as required by the Americans with
Disabilities Act, by failing or refusing to provide Plaintiff with a reasonable
accommodation for her qualifying disabilities.

WHEREFORE, Plaintiff requests a jury trial as to this Count; and an award
thereafter of any relief to which she may be or become entitled under the Americans
with Disabilities Act including, but not limited to reinstatement; actual damages (lost
wages and benefits); compensatory damages, liquidated damages, attorney fees and the
expenses of this civil action; and such other relief the Court may deem to be justified

in this matter.
Case 1:19-cv-00924-JEJ Document1 Filed 05/30/19 Page 11 of 12

COUNT III — Violation of Title VII

51. Paragraphs 1 through 50 hereinbefore are incorporated herein, as though
fully set forth.

52. As set forth hereinbefore, Plaintiff opposed a racially discriminatory
incident by Defendants; and by opposing Defendants’ discriminatory practices and
policies; and by recommending and drafting a non-discrimination policy that was
rejected by Defendants.

53. Plaintiff was terminated by Defendants in retaliation for her opposition
to Defendants’ illegally discriminatory acts and omissions, set forth hereinbefore.

WHEREFORE, Plaintiff requests a jury trial as to this Count; and an award
thereafter of any relief to which she may be or become entitled under the Title VII of
the Civil Rights act of 1964, as amended including, but not limited to reinstatement;
actual damages (lost wages and benefits); compensatory damages, liquidated damages,
attorney fees and the expenses of this civil action; and such other relief as the Court
may deem justified.

COUNT IV — Violation of Family and Medical Leave Act

54. Paragraphs 1 through 53 hereinbefore are incorporated herein, as though
fully set forth.

55. Defendant refused to allow Plaintiff the full measure of FMLA leave to

which she was entitled under the Act, by being deprived of FMLA bereavement leave

10
Case 1:19-cv-00924-JEJ Document1 Filed 05/30/19 Page 12 of 12

to attend her son’s funeral; and by being terminated prior to the conclusion of her full
period of FMLA leave.

56. Plaintiffs termination prior to the conclusion of her FMLA leave was
retaliation by Defendant for her use of FMLA leave.

WHEREFORE, Plaintiff requests a jury trial as to this Count; and an award
thereafter of any relief to which she may be or become entitled under the Title VII of
the Civil Rights act of 1964, as amended including, but not limited to reinstatement;
actual damages (lost wages and benefits); compensatory damages, liquidated damages,

attorney fees and the expenses of this civil action; and such other relief as the Court

may deem justified.

Date: May 30, 2019 s/Keith E. Kendall
Keith E. Kendall, Esq.
Scaring: & Scaringi, P.C.
Attorney for Plaintiff
20 North Hanover Street, Suite 201
Carlisle, PA 17020
717.960.0075 (I)
717.960.0074 (F)
Reith@scaringilaw.com

11
